In a proceeding pursuant to article 78 of the CPLR to compel the respondent Board of Elections to make a determination with respect to the *955validity of petitions designating petitioners as candidates in the Democratic Party Primary Election to be held on September 10, 1974 for the party positions of male and female members of the Democratic Party State Committee for the 53rd Assembly District and for related relief, the appeal is from a judgment of the Supreme Court, Kings County, entered August 23, 1974, which granted the application and denied appellants’ cross motion to dismiss the proceeding. Judgment reversed, on the law, without costs, and proceeding dismissed. In our opinion, Mr. Justice BecMnella should not proceed further with this matter. The proceeding was not brought within the time limited by section 330 of the Election Law. Martuscello, Acting P. J., Latham, Shapiro, Cohalan and Munder, JJ., concur.